              IN THE UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE DIVISION

ERIC PLANT, INDIVIDUALLY, AND                   §
ERIC PLANT, LLC,                                §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §    CIVIL ACTION NO. ________________
                                                §
RAPID EPS LIMITED, DAVID BRINE,                 §
AND MICHAEL H. WHITTAKER,                       §
                                                §
                                                §
       Defendants,                              §

                           DEFENDANT’S NOTICE OF REMOVAL

 TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       RAPID EPS Limited (“RAPID EPS”), David Brine (“Mr. Brine”) and Michael H.

Whittaker (“Mr. Whittaker”) (together, “Defendants”), Defendants in Cause No. 18-CVS-18637

pending in the Superior Court Division of the General Court of Justice of Mecklenburg County,

North Carolina, styled Eric Plant, Individually, and Eric Plant, LLC v. Rapid EPS Limited,

David Brine, and Michael H. Whittaker (the “State Court Action”), hereby remove the entire

State Court Action to the United States District Court for the Western District of North Carolina,

Charlotte Division (the “District Court”) pursuant to 28 U.S.C. § 1441 and 28 U.S.C.

§ 1332(a)(2).

                                 STATEMENT OF THE CASE

       1.       On September 26, 2018, Plaintiffs Eric Plant and Eric Plant, LLC filed Plaintiffs’

Original Petition (the “Petition”) commencing the State Court Action against Defendants.

       2.       In the Petition, Plaintiffs allege the existence of actual damages for alleged unpaid

commissions, wage and hour act violations, breach of contract, quantum meruit, conversion,




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 1
constructive fraud, unfair and deceptive trade practices, declaratory relief, and punitive damages.

These allegations arise from a business relationship between the parties established by an

October 2016 contract between Plaintiffs and Rapid EPS (the “Agreement”).                                  The amount

Plaintiffs are placing into controversy exceeds $75,000. (Petition at ¶¶ 31-32, 49, 65, 72).

           3.        On October 1, 2018, the State Court Action was served on Defendants by a

process server.

                     GROUNDS FOR REMOVAL: DIVERSITY JURISDICTION

           4.        Pursuant to 28 U.S.C. § 1332, this Court has subject matter jurisdiction because

this action is between citizens of the United States and subjects of a foreign nation and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(2). 1

           5.        Plaintiff Eric Plant alleges that he is a resident of the State of North Carolina.

(Petition at ¶1).

           6.        Plaintiff Eric Plant, LLC alleges that it is a limited liability company organized

under the laws of the State of North Carolina, which maintains its principal and registered offices

in Mecklenburg County, North Carolina. (Petition at ¶2).

           7.        Defendant Rapid EPS Limited (“Rapid EPS”) is a corporation organized and

registered under the laws of the United Kingdom, which maintains its principal and registered

office in Leeds, West Yorkshire, United Kingdom. (Petition at ¶3).

           8.        Defendant David Brine (“Mr. Brine”) is a subject of the United Kingdom, and a

resident of Leeds, West Yorkshire, United Kingdom. (Petition at ¶4).

           9.        Defendant Michael H. Whittaker (“Mr. Whittaker”) is a subject of the United

Kingdom, and a resident of Leeds, West Yorkshire, United Kingdom. (Petition at ¶5).


1
    If a federal district court could have original jurisdiction over an action, it may be removed. See U.S.C. § 1441(a).



DEFENDANT’S NOTICE OF REMOVAL                                                                                      Page 2
       10.     Accordingly, the District Court has original jurisdiction over this matter because

complete diversity exists between the parties and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs. See 28 U.S.C. §§ 1332(a)(2) and 1332(c)(1).

       11.     This Notice is filed within thirty (30) days of service of the Complaint and

summons in the State Court Action and is, therefore, timely under 28 U.S.C. § 1446(b). Pursuant

to Local Civil Rule 16.1(d) & (e), the issues in this case have not joined because no final answer

to the Complaint in the State Court Action has been filed and the time for doing so has not

expired.

                                            VENUE

       12.     Removal venue exists in the United States District Court for the Western District

of North Carolina, Charlotte Division because the General Court of Justice, Superior Court

Division of Mecklenburg County, North Carolina is within the Western District of North

Carolina, Charlotte Division. 28 U.S.C. §§ 113(c), 1446(a).

             DOCUMENTS SUBMITTED WITH THIS NOTICE OF REMOVAL

       13.     Pursuant to 28 U.S.C § 1446 and Local Civil Rule 73.1 the following documents

are attached hereto as the Appendix to Notice of Removal: all process served on Defendant, all

pleadings and documents filed in the State Court Action and served upon Defendants, all orders

signed by the state judge in the State Court Action and served upon Defendants, and the Notice

of Availability of a United States Magistrate Judge to Exercise Jurisdiction form.

       14.     A copy of Defendant’s Notice of Filing Notice of Removal directed to the state

court and Plaintiff is attached hereto as Exhibit A. The Notice of Filing Notice of Removal will

be promptly filed with the state court and served upon Plaintiff after filing of this Notice

consistent with 28 U.S.C. § 1446(d).




DEFENDANT’S NOTICE OF REMOVAL                                                               Page 3
       WHEREFORE, Defendant respectfully requests that the State Court Action be removed

to the United States District Court for the Western District of North Carolina, Charlotte Division.


                                                 Respectfully submitted,

                                                 BELL NUNNALLY & MARTIN LLP


                                             By: /s/Craig M. Warner_____
                                                Craig M. Warner
                                                cwarner@bellnunnally.com
                                                North Carolina Bar No. 32983
                                                2323 Ross Avenue, Suite 1900
                                                Dallas, Texas 75201-2720
                                                Telephone: (214) 740-1400
                                                Telecopy: (214) 740-5743

                                                 ATTORNEY FOR DEFENDANTS
                                                 RAPID EPS LIMITED, DAVID BRINE, &
                                                 MICHAEL H. WHITTAKER




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 4
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing instrument
was served by delivering the same to the person listed below in the manner and on the date
indicated.

       Harrison A. Lord                              VIA ELECTRONIC CASE FILING
       HAL@askLEGALNC.com                            (ECF), E-MAIL, and CMRRR 9414 7266
       Kevin G. Sweat                                9904 2130 6051 98 / 9590 9266 9904 2130
       KGS@askLEGALNC.com                            6051 91
       Lord Law Firm, PLLC
       1057 E. Morehead St., Suite 120
       Charlotte, NC 28204


       DATED this the 23rd day of October, 2018.


                                            /s/ Craig M. Warner ____
                                            Craig M. Warner




DEFENDANT’S NOTICE OF REMOVAL                                                              Page 5
